

114 S1696 RS: Ocmulgee Mounds National Historical Park Boundary Revision Act of 2015 2016
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 591114th CONGRESS2d SessionS. 1696[Report No. 114–318]IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Isakson (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo redesignate the Ocmulgee National Monument in the State of Georgia, to revise the boundary of
			 that monument, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ocmulgee Mounds National Historical Park Boundary Revision Act of 2015 2016.
 2.DefinitionsIn this Act: (1)Historical ParkThe term Historical Park means the Ocmulgee Mounds National Historical Park in the State of Georgia, as redesignated by section 3.
 (2)MapThe term map means the map entitled [___], numbered [___], and dated [___]. (2)MapThe term map means the map entitled Ocmulgee National Monument Proposed Boundary Adjustment, numbered 363/125996, and dated January 2016.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Ocmulgee Mounds National Historical Park (a)RedesignationThe Ocmulgee National Monument established pursuant to the Act of June 14, 1934 (48 Stat. 958, chapter 519), shall be known and designated as Ocmulgee Mounds National Historical Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Ocmulgee National Monument shall be deemed to be a reference to Ocmulgee Mounds National Historical Park. 4.Boundary adjustment (a)In generalThe boundary of the Historical Park is revised to include approximately 2,100 acres, as generally depicted on the map.
 (b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			5.Land acquisition
 (a)In generalThe Secretary may acquire land or interests in land within the boundary of the Historical Park by donation, purchase from a willing seller with donated or appropriated funds, or exchange.
 (b)AdministrationThe Secretary shall administer any land acquired under subsection (a) as part of the Historical Park in accordance with applicable laws and regulations.
			6.Ocmulgee River corridor special resource study
 (a)In generalThe Secretary shall conduct a special resource study of the Ocmulgee River corridor between the cities of Macon, Georgia, and Hawkinsville, Georgia, to determine—
 (1)the national significance of the study area; (2)the suitability and feasibility of adding land in the study area to the National Park System; and
 (3)the methods and means for the protection and interpretation of the study area by the National Park Service, other Federal, State, or local government entities, or private or nonprofit organizations.
 (b)CriteriaThe Secretary shall conduct the study under subsection (a) in accordance with section 100507 of title 54, United States Code.
 (c)ReportNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing—
 (1)the results of the study; and (2)any findings, conclusions, and recommendations of the Secretary.September 6, 2016Reported with amendments